352 F.3d 979
Carlton GADDIS; Latanza Gaddis, Individually and as Next Friend of Courtlin Gaddis, a Minor; Courtlin Gaddis, a Minor, Plaintiffs-Appellees,v.UNITED STATES of America, et al., Defendants,United States of America, Defendant-Appellant.
No. 02-41655.
United States Court of Appeals, Fifth Circuit.
Opinion July 10, 2003.
Filed December 8, 2003.

Paul F. Ferguson, Jr., James Erick Payne, Gregory F. Cox, Provost Umphrey, Beaumont, TX, for Plaintiffs-Appellees.
George Emerson Bean, Chambers, Templeton, Cashiola & Thomas, Beaumont, TX, for Courtlin Gaddis.
William George Cole, U.S. Dept. of Justice, Civ. Div.-App. Staff, Washington, DC, for Defendant-Appellant.
Appeal from the United States District Court for the Eastern District of Texas; Richard A. Schell, Judge.
ON PETITION FOR REHEARING EN BANC
(Opinion July 10, 2003, 5 Cir., 2003, 70 Fed.Appx. 190).
Before KING, Chief Judge, and JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, DENNIS, CLEMENT and PRADO, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.